Title: Enclosure: Winfield Scott to James Monroe, 18 November 1815
From: Scott, Winfield
To: Monroe, James


            
              My dear Sir,
              
Paris Nov. 18th, 1815.
            
            I had the honour of addressing a letter to you by my friend Mr. Robertson who left Paris some six weeks since on his return to the U. States and who will be better able to give an account of the wonderful devolopements of the few preceding months than, perhaps, any other American then  in Europe.
            France is at present in that precise condition which was foreseen by every friend to her independence. The Allies continue to exhaust and degrade her in the name  of the King, who, in return holds his throne by the number of their bayonets. The neighbouring powers aggrandize themselves in territory at the expense of their military rival; the English guard against the revival of French manufactures and a French marine—all are paid and endemnified by this country, and the wretched Louis is happy to find in the misery of his people the best guarantee of his dynasty, for he well knows that whilst there shall exist in France a sentiment of independence or one spark of military pride, his name and family will be spurned & detested.
            The officers who served in the late short campaign are excluded from the new army and are not even permitted to reside in Paris. Many thousands have lately been ordered away. One of them, a general, who had neglected to obey the mandate was arrested and brought before the Police. Where am I to go?—said he. I have no particular place of abode For twenty years a bivouac has been my home, and I am now come to the capital of my country to seek a shelter. It is true that I have not fought for the Bourbons, but I have fought for the glory and the independence of France and bear about me the records of my services. He was told that the order was irrevocable—and so is my determination, said the veteran, as he plunged a dagger into his breast. Similar instances of desperation have not been unfrequent of late, but the French papers dare not even announce them. Indeed nothing can be more abject than the present state of the French Press. The journal I take has been three times suppressed within the last two months. It is required that every political article should be submitted to the Censor before  publication and of course he sanctions nothing that tends in the remotest degree to reflect on the conduct of the court or the Allies. A neglect of this precaution is  fatal to the Editor. The journal in question has been renewed under different titles. It was at first called The Independant Courier, but the Editor knowing me to be a citizen of a country in which the press is free in fact as well as in name was in the habit of running his pen thro’ the word “Independent” in the particular papers sent to my address.  The following is the paragraph which caused its last suppression, and which I give in order that you may perceive what are the ruling fears of the court.
            
            “Nous apprenons [from Vienna Octr 11th] que S. M. l’empereur  a accordé au jeune Napoléon le régiment d’hulans, qui est vacant par la mort comte de Meerfeldt. Dimanche passé le jeune prince parut, pour la première fois, avec l’uniforme de major de ce régiment, accompagné de S. M. l’emperatrice d’autriche. On remarque que ce prince est toujours appelé François-Charles dans les ordonnances de la cour qui ont rapport à lui.”
            The struggle of the So Americans for independence excites a high degree of interest in Europe, and the general expectation is, that the U.S. will openly declare for them. Indeed it is supposed that the contest will be between us & England to see which shall first extend to them the required assistance. Commercial cupidity is the only aim of the British, but proximity,  political principle,—every thing seems to point out the   course we should adopt. I trust in God that Congress may make the declaration.  We have nothing to apprehend from the infamous Ferdinand and every thing to hope from our continental brethren.  The Baron Humboldt thinks with me on this subject and the feelings of our most venerable countryman, General La Fayette, are the same which crown’d him with glory and us with independence thirty five years ago.
            A declaration in behalf of the patriots would not necessarily involve us in a War with Ferdinand, or if it should the war would be merely nominal so far as it respects the injuries we should suffer. Spain has no naval force, or but a very small number of indifferent ships, more indifferently manned. We might easily include exclude her from America & or even from the Atlantic ocean; and I see no prospect of having our claims upon the Spanish government discharged except by the occupation of East Florida. Our peace establishment would be adequate to this object. But  a certain class of our citizens, would no doubt first like to enquire,  What would be the probable conduct of England if we should oppose ourselves to the holy march Ferdinand is now making on two continents at once towards the destruction of every feeling & principle most dear to mankind?—I have taken some pains to ascertain the temper of Englishmen on this question and am decidedly of the opinion that no ministry could sustain itself in that country, Six months after making common cause with Ferdinand against the American patriots.
            The Council of War assembled for the trial of Marshal Ney decided a few days since against its competency. He is now before the Chamber of Peers and will no doubt be condemned, for the Duke de Richelieu, has in an official Speech, told the chamber that nothing less will satisfy his majesty, or his allies. All the ministers & generals of the allies attend the trial, to overawe the accused, & the better to ensure his conviction To witness the execution, tickets for places are already granted
            You no doubt will have seen the new law against seditious cries &c. Its publication has excited a strong sensation among the people, but supported as it is by 150,000 foreign bayonets, the French are obliged to yield. Yesterday six or seven young men put seals upon their lips & in this situation, supposing themselves safe from sedition & the Police, walked arm in arm thro’ the garden of the Tuilleries. But the significant concert did not escape notice. They have been committed for transportation.
            Marshal Ney has taken a new ground in his defence before the Peers, and demands the protection of the Allies on the faith of the late capitulation of Paris. His two several notes to the foreign ministers have been transmitted to London for the opinion of the British cabinet and if there be faith or honour remaining in Europe he is safe. The 12th article of that convention embraces his case in the strongest terms, and according to which the execution of Labédoyere was a most barbarous murder.  Maj. Mercer is endeavouring to procure the notes in question & if he succeeds they will be enclosed.
            The Americans in Paris experience many inconveniences  from the want of a minister here.  Mr. Jackson is extremely civil to us all, & does  every thing in his power to serve us, but I beleive he has not been acknowledged by the present government. The expectation at present is, that Mr. Dallas will be substituted in the place of Mr. Gallatin. May I take the liberty of suggesting that if it should be agreeable to the government & the particular gentleman appointed to this court, that Major Mercer would be very happy to receive the appointment of Secretary of Legation? He is already well acquainted with the language of the country and wishes to spend some years in this capital: and I may add, that there is no American in Paris whose manners & principles do greater honour to our country. He does not expect to be substituted in the place of any gentleman already in the view of the government, & much less to be thought of in opposition to Mr. Jackson, who has laid him under many obligations of civility.
            Mrs. Pattison arrived here a few days since and begins to be the subject of no little curiosity.
            I still adhere to the resolution of returning to my duty early next spring, by which period I hope  I shall have accomplished the objects  I had in view in coming to Europe, & when I shall be very well content to remain at home, for the remainder of my life—unless I should be required to march out at the head of an army.  Indeed it is in Europe, that a citizen of the U.S., learns, by comparison, to place the highest value on his own country & government. I have not met with an American abroad who was not proud of the name, and who did not concur in the general policy we have pursued towards in our foreign relations. The Soundness of that policy no longer admits of dispute.
            I must not omit to mention, that the Baron Humboldt, who takes a lively interest in our affairs, intimated in the course of a conversation the other day, that certain letters of his to some members of our government, had  remained a long time unanswered. His influence in the moral & literary world is greater than that of any other man in Europe. and France owes to him the preservation of  the garden of plants (in which the Prussian army was, at one time, about to bivouac) and the few objects of the arts which remain to her, out of the general wreck of the Louvre.
            I must again apologize for this trespass on  your time, & assure you of the continued respect & esteem, in which
            
              I have  the honour to remain, Yr most obedient Servant,
              W. Scott.
            
          